Name: Commission Regulation (EEC) No 1329/87 of 13 May 1987 laying down detailed rules for the transfer to the Italian intervention agency of butter held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 125/32 Official Journal of the European Communities 14. 5 . 87 COMMISSION REGULATION (EEC) No 1329/87 of 13 May 1987 laying down detailed rules for the transfer to the Italian intervention agency of butter held by the German intervention agency 665/86 (10), Commission Regulation (EEC) No 3143/ 85 ("), as last amended by Regulation (EEC) No 569/ 87 (!2), and Commission Regulation (EEC) No 2409/86 (13), as last amended by Regulation (EEC) No 455/87 (14) ; Whereas, in accordance with the second indent of Article 2 of Council Regulaton (EEC) No 1055/77 of 17 May 1977 on the storage and movement of products bought in by an intervention agency (15), no monetary compensatory amounts should be applied to this transfer ; whereas, as regards the arrangements for dispatch, Articles 2 and 4 of Commission Regulation (EEC) No 1722/77 of 28 July 1977 laying down common detailed rules for the applica ­ tion of Regulation (EEC) No 1055/77 on the storage and movement of products bought in by an intervention agency (16), as last amended by Regulation (EEC) No 3826/85 (17), apply ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Mik Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Article 12 (3) thereof, Whereas Council Regulation (EEC) No 1341 /86 of 6 May 1986 on the transfer to the Italian intervention agency of butter held by the intervention agencies of other Member States (3), as amended by Regulation (EEC) No 1246/87 (4), and in particular Article 1 ( 1 ) thereof, provides that 20 000 tonnes of butter held by the intervention agencies of other Member States must be made available to the Italian intervention agency and must be taken over before the date specified in Article 1 (2) of the Regulation ; whereas detailed rules should be adopted for the implementation of that measure ; Whereas the intervention agencies responsible for making available the butter in queston should be designated by reference to the stocks they hold ; whereas the German intervention agency's stocks of butter are particularly large ; Whereas the butter to be transferred must fulfil the requi ­ rements of Council Regulation (EEC) No 985/68 (*), as last amended by Regulation (EEC) No 3790/85 (*) ; Whereas it is appropriate that the butter should be trans ­ ferred in lots determined by reference to the recipient storage depots designated by the Italian intervention agency ; whereas the said storage depots must fulfil the conditions laid down in Article 7 of Commission Regula ­ tion (EEC) No 685/69 Q, as last amended by Regulation (EEC) No 3669/86 (8) ; Whereas, in order that the most economical means of carrying out the operation may be ascertained, the trans ­ port of the butter to Italy should be put up for tender ; Whereas, having organized the transfer, the arrangements for the sale by the Italian intervention agency of the butter covered by the transfer should be specified ; whereas, to this end, reference should be made to the provisions of Commission Regulation (EEC) No 262/79 ('), as last amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 1 . In accordance with Regulation (EEC) No 1341 /86, the German intervention agency shall make available to the Italian intervention agency 20 000 tonnes of butter bought in in accordance with Article 6 ( 1 ) of Regulation (EEC) No 804/68 and taken into storage before 1 January 1986 . 2 . All the butter referred to in paragraph 1 shall be transferred by the German intervention agency in suffi ­ cient time to allow it to be taken over by the Italian inter ­ vention agency before the date specified in Article 1 (2) of Regulation (EEC) No 1341 /86. 3 . The list of supplying and recipient storage depots shall be drawn up by common agreement between the German and Italian intervention agencies. (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (J OJ No L 78 , 20. 3 . 1987, p. 1 . (3) OJ No L 119, 8 . 5 . 1986, p. 30. 0 OJ No L 118, 6. 5. 1987, p. 1 . 0 OJ No L 169, 18 . 7 . 1968, p. 1 . ( «) OJ No L 367, 31 . 12. 1985, p. 5 . 0 OJ No L 90, 15. 4. 1969, p. 12. ( «) OJ No L 339, 2. 12. 1986, p. 16 . ( » OJ No L 41 , 16. 2. 1979, p. 1 . (10) OJ No L 66, 8 . 3 . 1986, p. 38 . ( ») OJ No L 298 , 12. 11 . 1985, p. 9 . (12) OJ No L 57, 27. 2. 1987, p. 26. H OJ No L 208 , 31 . 7 . 1986, p. 29 . ('&lt;) OJ No L 46, 14. 2. 1987, p. 11 . (15) OJ No L 128, 24. 5 . 1977, p. 1 . H OJ No L 189, 29 . 7. 1977, p. 36. (") OJ No L 371 , 31 . 12. 1985, p . 1 . 14. 5 . 87 Official Journal of the European Communities No L 125/33 The German intervention agency shall, within seven days of the entry into force of this Regulation, provide the Italian intervention agency with a list of the depots where the butter to be transferred is stored. Within 15 days of the entry into force of this Regulation the Italian intervention agency shall provide the German intervention agency with a list of the depots, complying with Article 7 of Regulation (EEC) No 685/69, where the butter is to be stored. 4 . 'Lot' shall be taken to mean the quantity to be trans ­ ferred from a supplying to a recipient storage depot. Article 2 1 . The packages of butter made available by the supplying intervention agency shall bear in characters which must be clearly visible and legible, the following form of wording : 'destinato ad essere fornito all'organismo d intervento italiano .... (regolamento (CEE) n. 1329/87)'. (c) transport document ; (d) copy of the insurance policy and, in the event of damage or loss, declaration in respect thereof and documents enabling the German intervention agency to obtain compensation ; (e) customs document issued on definitive importation into Italy of the butter. 3 . The German intervention agency shall lay down the terms and conditions of the tendering procedure in accor ­ dance with the provisions of this Regulation . Such terms and conditions must provide in particular for the lodging of a security to guarantee fulfilment of the principal requirement relating to the transport of the butter as specified in paragraph 1 (a). They must also ensure equality of access and treatment for all prospective tenderers wherever they may be esta ­ blished in the Community. To this end the German intervention agency shall communicate to the other inter ­ vention agencies and to the Commission the text of the invitation to tender, of which notice shall be given in the Official Journal of the European Communities at least eight days before the date set by the German intervention agency for submission of tenders . 4. The German intervention agency shall take the measures necessary to ensure that the first invitation to tender takes place 10 months or more before the date referred to in Article 1 (2). 5 . Tenders submitted to the German intervention agency shall be made and accepted in German marks . 6 . Each tender may relate to one lot only. 7. The contract for each lot shall be awarded to the tenderer who has offered the lowest amount. However, if the tenders submitted do not correspond to normal prices and costs, no contracts shall be awarded. 8 . The German authorities shall keep the Commission informed as to the progress of the tendering procedure and shall immediately communicate the results both to the Commission and to the Italian intervention agency. 2. After checking the quantity, quality and packaging of the butter, the Italian intervention agency shall take delivery thereof, free at destination . 3 . On taking over the butter, the representative of the Italian intervention agency shall be given a certificate drawn up by the supplying intervention agency, declaring that the product conforms to the requirements set out in Regulation (EEC), No 685/69 . Article 3 1 . The amount of the transport costs in respect of the lots referred to in Article 1 (4) shall be determined by the German intervention agency by means of a tendering procedure . Such costs shall include : (a) transport, excluding loading and unloading, from the loading platform of the supplying storage depot to the unloading platform of the recipient storage depot ; (b) insurance of the goods, at their value as determined on the basis of the intervention price for butter, until unloading at the platform of the recipient storage depot. 2 . Payment of the costs referred to in paragraph 1 shall be made within six weeks of the day on which the follo ­ wing documents are submitted to the German interven ­ tion agency : (a) transport costs invoice ; (b) certificate from each of the recipient storage depots declaring that the butter has been taken over, endorsed by the Italian intervention agency ; Article 4 The Italian intervention agency shall sell the butter made available to it under this Regulation in accordance with the provisions of Regulations (EEC) No 262/79 , (EEC) No 3143/85 and (EEC) No 2409/86 . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 125/34 Official Journal of the European Communities 14. 5 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 May 1987. For the Commission Frans ANDRIESSEN Vice-President